Exhibit 10.1



 

THIS PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THIS NOTE HAS BEEN ACQUIRED FOR
INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.

 

PROMISSORY NOTE

 

Principal Amount: Up to $300,000  

Dated as of October 21, 2019

New York, New York

 

Twelve Seas Investment Company, a Cayman Islands exempted company (“Maker”),
promises to pay to the order of Twelve Seas Sponsors I LLC or its registered
assigns or successors in interest or order (“Payee”), the principal sum of up to
Three Hundred Thousand Dollars ($300,000) or such lesser amount as shall have
been advanced by Payee to Maker and shall remain unpaid under this Note on the
Maturity Date (as defined below) in lawful money of the United States of
America, on the terms and conditions described below.  All payments on this Note
shall be made by check or wire transfer of immediately available funds to such
account as Payee may from time to time designate by written notice in accordance
with the provisions of this Note.

 

1.             Repayment. The principal balance of this Note shall be payable on
the earlier of:  (i) the date on which Maker consummates its initial business
combination and (ii) the date that the winding up of Maker is effective (such
date, the “Maturity Date”).  The principal balance may be prepaid at any time,
at the election of Maker.

 

2.             Interest.  This Note shall be non-interest bearing.

 

3.             Drawdown Requests. Payee, in its sole and absolute discretion,
may fund up to Three Hundred Thousand Dollars ($300,000.00) for costs reasonably
related to Maker’s consummation of an initial business combination and for
working capital. The principal of this Note may be drawn down from time to time
until the date on which Maker consummates its initial business combination, upon
written request from Maker to Payee (each, a “Drawdown Request”). Each Drawdown
Request must state the amount to be drawn down, and must be in multiples of not
less than Ten Thousand Dollars ($10,000) unless agreed upon by Maker and Payee.
Payee, in its sole discretion, shall fund each Drawdown Request no later than
five (5) business days after receipt of a Drawdown Request; provided, however,
that the maximum amount of drawdowns collectively under this Note shall not
exceed Three Hundred Thousand Dollars ($300,000.00). Once an amount is drawn
down under this Note, it shall not be available for future Drawdown Requests
even if prepaid. Except as set forth herein, no fees, payments or other amounts
shall be due to Payee in connection with, or as a result of, any Drawdown
Request by Maker.

  

4.             Application of Payments.  All payments received by Payee pursuant
to this Note shall be applied first to the payment in full of any costs incurred
in the collection of any sum due under this Note, including (without limitation)
reasonable attorney’s fees, and then to the reduction of the unpaid principal
balance of this Note.

 

5.             Events of Default.  The following shall constitute an event of
default (“Event of Default”):

 

(a)           Failure to Make Required Payments.  Failure by Maker to pay the
principal amount due pursuant to this Note within five (5) business days of the
Maturity Date.

 

(b)           Voluntary Bankruptcy, etc.  The commencement by Maker of a
voluntary case under any applicable bankruptcy, insolvency, reorganization,
rehabilitation or other similar law, or the consent by it to the appointment of
or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of Maker or for any substantial part of
its property, or the making by it of any assignment for the benefit of
creditors, or the failure of Maker generally to pay its debts as such debts
become due, or the taking of corporate action by Maker in furtherance of any of
the foregoing.

 

(c)           Involuntary Bankruptcy, Etc.  The entry of a decree or order for
relief by a court having jurisdiction in the premises in respect of Maker in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of Maker or for any substantial part of its
property, or ordering the winding-up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days.

 



 

 

 

6.             Remedies.

 

(a)           Upon the occurrence of an Event of Default specified in
Section 5(a) hereof, Payee may, by written notice to Maker, declare this Note to
be due immediately and payable, whereupon the unpaid principal amount of this
Note and all other amounts payable hereunder, shall become immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

 

(b)           Upon the occurrence of an Event of Default specified in Sections
5(b) and 5(c) hereof, the unpaid principal balance of this Note and all other
amounts payable hereunder, shall automatically and immediately become due and
payable, in all cases without any action on the part of Payee.

 

7.             Waivers.  Maker and all endorsers and guarantors of, and sureties
for, this Note waive presentment for payment, demand, notice of dishonor,
protest, and notice of protest with regard to this Note, all errors, defects and
imperfections in any proceedings instituted by Payee under the terms of this
Note, and all benefits that might accrue to Maker by virtue of any present or
future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
or personal property that may be levied upon pursuant to a judgment obtained by
virtue hereof, on any writ of execution issued hereon, may be sold upon any such
writ in whole or in part in any order desired by Payee.

 

8.             Unconditional Liability.  Maker hereby waives all notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, and agrees that its liability shall be
unconditional, without regard to the liability of any other party, and shall not
be affected in any manner by any indulgence, extension of time, renewal, waiver
or modification granted or consented to by Payee, and consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Payee with respect to the payment or other provisions of this Note, and agrees
that additional makers, endorsers, guarantors, or sureties may become parties
hereto without notice to Maker or affecting Maker’s liability hereunder.

 

9.             Notices.  All notices, statements or other documents which are
required or contemplated by this Note shall be: (i) in writing and delivered
personally or sent by first class registered or certified mail, overnight
courier service or facsimile or electronic transmission to the address
designated in writing, (ii) by facsimile to the number most recently provided to
such party or such other address or fax number as may be designated in writing
by such party and (iii) by electronic mail, to the electronic mail address most
recently provided to such party or such other electronic mail address as may be
designated in writing by such party.  Any notice or other communication so
transmitted shall be deemed to have been given on the day of delivery, if
delivered personally, on the business day following receipt of written
confirmation, if sent by facsimile or electronic transmission, one (1) business
day after delivery to an overnight courier service or five (5) days after
mailing if sent by mail.

 

10.          Construction.  THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS THEREOF.

 

11.          Severability.  Any provision contained in this Note which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

12.          Trust Waiver.  Notwithstanding anything herein to the contrary,
Payee hereby waives any claim in or to any distribution of or from the trust
account (the “Trust Account”) established in connection with Maker’s initial
public offering (the “IPO”), and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any claim against the Trust Account
for any reason whatsoever; provided, however, that upon the consummation of the
initial business combination, Maker shall repay the principal balance of this
Note out of the proceeds released to Maker from the Trust Account.

 



 

 

 

13.          Amendment; Waiver.  Any amendment hereto or waiver of any provision
hereof may be made with, and only with, the written consent of Maker and Payee.

 

14.          Assignment.  No assignment or transfer of this Note or any rights
or obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void; provided,
however, that the foregoing shall not apply to an affiliate of Payee who agrees
to be bound to the terms of this Note.

 

[Signature Page Follows]



 

 

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written.

 

 

  Twelve Seas Investment Company             /s/ Stephen N. Cannon     Name:
Stephen N. Cannon     Title: CFO

 



 

 

 

